

Exhibit 10.3




SECURITY AGREEMENT


THIS SECURITY AGREEMENT is entered into as of April 6, 2007 by and between (i)
SYPRIS SOLUTIONS, INC., a Delaware corporation with its principal office and
place of business and registered office in Louisville, Jefferson County,
Kentucky (the "Borrower"), (ii) SYPRIS TEST & MEASUREMENT, INC., a Delaware
corporation and subsidiary of the Borrower ("ST&M"), (iii) SYPRIS TECHNOLOGIES,
INC., a Delaware corporation and subsidiary of the Borrower ("ST"), (iv) SYPRIS
ELECTRONICS, LLC, a Delaware corporation and subsidiary of the Borrower ("SE"),
(v) SYPRIS DATA SYSTEMS, INC., a Delaware corporation and subsidiary of the
Borrower ("SDS"), (vi) SYPRIS TECHNOLOGIES MARION, LLC, a Delaware corporation
and subsidiary of the Borrower ("STM"), (vii) SYPRIS TECHNOLOGIES KENTON, INC.,
a Delaware corporation and subsidiary of the Borrower ("STK") and (viii) SYPRIS
TECHNOLOGIES MEXICAN HOLDINGS, LLC ("STMH"), a Delaware corporation and
subsidiary of the Borrower ("SMH") (ST&M, ST, SE, SDS, STM, STK and STMH,
collectively, the "Guarantors"), and (ix) JPMORGAN CHASE BANK, N.A., with its
main office in Chicago, Illinois, a national banking association, in its
capacity as agent (the "Agent Bank") under the Loan Agreement referred to below,
and in its capacity as Collateral Agent ("the "Collateral Agent") under the
Collateral Sharing Agreement (defined below), for the benefit of the Banks
(defined below) and the Noteholders (defined below). Except as otherwise defined
herein, terms used herein and defined in the Collateral Sharing Agreement
(defined below) shall be used herein as therein defined.


PRELIMINARY STATEMENT


WHEREAS, the Agent Bank, the Banks identified on Schedule 1.1 thereto, the
Borrower and the Guarantors are entering into a certain Amended and Restated
Loan Agreement, dated as of the date hereof, as subsequently amended (the "Loan
Agreement"), providing for the making of Loans and the issuance of, and
participation in, Letters of Credit as contemplated therein;


WHEREAS, the Borrower in June, 2004 issued its Senior Notes in the aggregate
principal amount of $55,000,000 in favor of the Noteholders, pursuant to the
Note Purchase Agreement;


WHEREAS, the Borrower and the Noteholders are entering into a certain Third
Amendment to Note Purchase Agreement, dated the date hereof (the "Third NPA
Amendment") pursuant to which the Borrowers and Noteholders agreed to amend
certain terms of the Note Purchase Agreement;


WHEREAS, the Borrower, the Guarantors, the Agent Bank, the Banks and the
Noteholders have entered into an Amended and Restated Collateral Sharing
Agreement dated as of the date hereof (as amended, restated or otherwise
modified from time to time, the "Collateral Sharing Agreement"), pursuant to
which JP Morgan Chase Bank. N.A., has been appointed as Collateral Agent, for
the Banks and the Noteholders;


WHEREAS, it is a condition to the effectiveness of the Loan Agreement and the
Third NPA Amendment that the Borrower and the Guarantors grant to the Collateral
Agent, for the benefit of the Collateral Agent, the Banks and the Noteholders, a
security interest in their accounts, equipment, general intangibles,
instruments, inventory, pledged deposits, and other collateral, as hereinafter
provided;
 
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, the Borrower and the Guarantors (each, an "Obligor and
collectively, the "Obligors") and the Collateral Agent, on behalf of the Banks
and the Noteholders, hereby agree as follows:


ARTICLE I
DEFINITIONS


1.1.     Terms Defined in Collateral Sharing Agreement. All capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Collateral Sharing Agreement.


1.2.     Terms Defined in Kentucky Uniform Commercial Code. Terms defined in the
Kentucky UCC which are not otherwise defined in this Security Agreement are used
herein as defined in the Kentucky UCC.


1.3.     Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the introductory paragraph hereof
and the Preliminary Statement, the following terms shall have the following
meanings:


"Accounts" shall have the meaning set forth in Article 9 of the Kentucky UCC.


"Article" means a numbered article of this Security Agreement, unless another
document is specifically referenced.


"Banks" means the lenders party to the Loan Agreement and their successors and
assigns.
 
"Chattel Paper" shall have the meaning set forth in Article 9 of the Kentucky
UCC.


"Collateral" means all Accounts, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Fixtures, General Intangibles (including, without
limitation, any Dana Claim), Instruments, Investment Property (other than any
equity interest in Subsidiaries of the Obligors), Inventory, Pledged Deposits,
cash and cash equivalents, letter-of-credit rights, letters of credit and
Deposit Accounts or other deposits (general or special, time or demand,
provisional or final) with any bank or other financial institution or otherwise,
wherever located, to the full extent of each Obligor's ownership right or
ownership interest therein, now or hereafter acquired, and the Proceeds,
insurance proceeds and products thereof, and any Supporting Obligations relating
to any of the foregoing, together with all books and records, customer lists,
credit files, computer files, programs, printouts and other computer materials
and records related thereto.
 
"Commercial Tort Claims" shall have the meaning set forth in Article 9 of the
Kentucky UCC.


"Control" shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the Kentucky UCC.


"Dana Bankruptcy Proceedings" means the bankruptcy case of Dana Corporation, a
Virginia corporation, under chapter 11 of the United States Code, 11 U.S.C.
§§101 - 1532, captioned as In re
 
 
2

--------------------------------------------------------------------------------


 
Dana Corporation, et al., case no. 06-10354 (jointly administered) before the
United States Bankruptcy Court in the Southern District of New York, and any
other bankruptcy case or proceeding (foreign or domestic) relating to any of the
Dana Entities.
 
"Dana Claim" means any interest in any claim of any Obligor for damages arising
out of any termination or rejection of any one or more of the Dana Supply
Agreements in connection with or arising out of the Dana Bankruptcy Proceedings.


"Dana Entities" means Dana Corporation, a Virginia corporation, its subsidiaries
and affiliates, together with their respective successors and assigns,
including, without limitation any debtor-in-possession or any bankruptcy trustee
acting on any of their behalf in connection with the Dana Bankruptcy
Proceedings."


"Dana Supply Agreements" those certain agreements by and among any one or more
of the Obligors on the one hand and any one or more of the Dana Entities on the
other hand, as each such agreement is amended, restated, replaced or otherwise
modified from time to time.


"Default" means an event described in Section 5.1.


"Deposit Accounts" shall have the meaning set forth in Article 9 of the Kentucky
UCC.


"Documents" shall have the meaning set forth in Article 9 of the Kentucky UCC.


"Equipment" shall have the meaning set forth in Article 9 of the Kentucky UCC.


"Exhibit" refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.


"Fixtures" shall have the meaning set forth in Article 9 of the Kentucky UCC.


"General Intangibles" shall have the meaning set forth in Article 9 of the
Kentucky UCC.


"Kentucky UCC" means the Kentucky Uniform Commercial Code as in effect from time
to time.


"Instruments" shall have the meaning set forth in Article 9 of the Kentucky UCC.


"Inventory" shall have the meaning set forth in Article 9 of the Kentucky UCC.


"Investment Property" shall have the meaning set forth in Article 9 of the
Kentucky UCC.


"Lien" means any lien (statutory or other), security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, capitalized lease or other title retention
agreement).
 
 
3

--------------------------------------------------------------------------------


 


"Noteholders" means the holders of the Senior Notes, together with their
successors and assigns.


"Obligations" shall have the meaning set forth in the Collateral Sharing
Agreement.


"Person" means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.


"Pledge Agreement" means the Pledge Agreement, dated as of September 13, 2005,
among the Borrower, STMH, ST and the Collateral Agent, as amended, restated or
otherwise modified from time to time.


"Pledged Deposits" means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, and all rights to
receive interest on said deposits.


"Proceeds" shall have the meaning set forth in Article 9 of the Kentucky UCC.


"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between any Obligor and
any Bank or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
 
"Rate Management Obligations" means any and all obligations of any Obligor,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all Rate Management
Transactions, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Management Transactions.


"Receivables" means the Accounts, Chattel Paper, Documents, Instruments or
Pledged Deposits, and any other rights or claims to receive money which are
General Intangibles or which are otherwise included as Collateral.
 
"Requisite Creditors" shall have the meaning set forth in the Collateral Sharing
Agreement.


"Section" means a numbered section of this Security Agreement, unless another
document is specifically referenced.


"Security" has the meaning set forth in Article 8 of the Kentucky UCC.
 
 
4

--------------------------------------------------------------------------------




"Subsidiary" means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries owns
sufficient equity or voting interests to enable it or them (as a group)
ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such entity, and any
partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries).
Unless the context otherwise clearly requires, any reference to a "Subsidiary"
is a reference to a Subsidiary of the Borrower.


"Supporting Obligations" shall have the meaning set forth in Article 9 of the
Kentucky UCC.


"Unmatured Default" means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.




ARTICLE II
GRANT OF SECURITY INTEREST


Each Obligor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the ratable benefit of the Banks, (to the extent specifically
provided herein) their Affiliates party to Rate Management Transactions, and the
Noteholders, a security interest in all of such Obligor's right, title and
interest in and to the Collateral to secure the prompt and complete payment and
performance of the Obligations.




ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Obligor represents and warrants to the Collateral Agent and the Banks that:


3.1.     Title, Authorization, Validity and Enforceability. Each Obligor has
good and valid rights in and title to the Collateral with respect to which it
has purported to grant a security interest hereunder, free and clear of all
Liens except for Liens permitted under Section 4.1.6, and has full power and
authority to grant to the Collateral Agent the security interest in such
Collateral pursuant hereto. The execution and delivery by each Obligor of this
Security Agreement has been duly authorized by proper corporate or limited
liability company proceedings, as applicable, and this Security Agreement
constitutes a legal, valid and binding obligation of each Obligor and creates a
security interest which is enforceable against each Obligor in all now owned and
hereafter acquired Collateral.


      3.2.     Conflicting Laws and Contracts. Neither the execution and
delivery by the Obligors of this Security Agreement, the creation and perfection
of the security interest in the Collateral granted hereunder, nor compliance
with the terms and provisions hereof will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on any Obligor or
such Obligor's articles or
 
 
5

--------------------------------------------------------------------------------


 
certificate of incorporation or by-laws or articles of organization or operating
agreement, as applicable, the provisions of any indenture, instrument or
agreement to which each Obligor is a party or is subject, or by which it, or its
property, is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien pursuant to the terms of any
such indenture, instrument or agreement (other than any Lien of the Collateral
Agent on behalf of the Banks and the Noteholders).


3.3.     Obligor Names. Exhibit "A" sets forth the true and correct entity name
of each Obligor as set forth in the records of the Secretary of State of its
jurisdiction of organization. No Obligor (or any predecessor company) has
transacted business under any name other than those set forth on Exhibit "A" at
any time in the last five years.


3.4.     Type and Jurisdiction of Organization. The Borrower, ST&M, ST, SDS and
STK each is a corporation organized under the laws of the State of Delaware. SE
and STM each is a limited liability company organized under the laws of the
State of Delaware.


3.5.     Principal Location. Each Obligor's mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), is disclosed in Exhibit "A". The Obligors
have no other places of business except those set forth in Exhibit "A".


3.6.     Property Locations.


(a)     The material Equipment and Inventory of the Obligors are located at the
principal business locations of the Obligors, which are identified in Exhibit
"A". For purposes of this Section 3.6 only, "material" shall be deemed to mean
at least 90% of the net book value of the Obligors' Equipment and Inventory. All
of said locations are owned by the Obligors except for locations which are
leased by the Obligors as lessee and designated in Part B of Exhibit "A". All of
such owned locations are owned free and clear of any mortgage or other Lien on
the real property and improvements located as such locations, except to the
extent such Lien or mortgage is permitted under both Section 7.4 of the Loan
Agreement and Section 10.4 of the Note Purchase Agreement. The Inventory of the
Obligors which is held in a public warehouse or is otherwise held by a bailee or
on consignment is not a material part of the assets of the Obligors.


(b)     The Borrower has identified the following business locations as
locations at which business assets of the Obligors with a net book value of
$1,000,000 or more are located and has covenanted in Section 4.3C of the Loan
Agreement to cause fixture filings to be made with respect to such locations
within 10 days from the date hereof :


Leased facilities:


(i)     Sypris Electronics, LLC - Tampa, Florida facility;
(ii)     Sypris Data Systems, Inc. - Centennial, Colorado facility;
(iii)     Sypris Data Systems, Inc. - San Dimas, California facility;
(iv)     Sypris Test & Measurement, Inc. - Phoenix, Arizona facility; and
(v)     Sypris Test & Measurement, Inc. - Burlington, Massachusetts facility.




6

--------------------------------------------------------------------------------




Owned facilities:
(vi)     Sypris Electronics, LLC - 6120 Hanging Moss Road, Orlando, Florida
facility;
(vii)     Sypris Test & Measurement, Inc. - 6120 Hanging Moss Road, Orlando,
Florida facility;
(viii)    Sypris Technologies, Inc. - 2612 Howard Street, Louisville, Kentucky
facility;
(ix)     Sypris Technologies, Inc. - 2820 Broadway, Louisville, Kentucky
facility;
(x)    Sypris Technologies, Inc. - 105 Wamsutta Mill Road, Morganton, North
Carolina facility;
(xi)     Sypris Technologies Kenton, Inc. - 13267 State Road 68, Kenton, Ohio
facility; and
(l)       Sypris Technologies Marion, LLC - 1550 Marion Agosta Road, Marion,.
Ohio facility.


The Borrower additionally covenants to notify the Collateral Agent of any other
location (in addition to the above) where business assets of the Obligors are
located with net book value of $1,000,000 or more as at the end of any two
consecutive fiscal quarters of the Borrower, and to cooperate with the
Collateral Agent in filing fixture financing statement(s) with respect to such
additional locations.


3.7.     No Default. No Default or Unmatured Default exists.


3.8.     Accounts and Chattel Paper. The names of the obligors, amounts owing,
due dates and other information with respect to the Accounts and Chattel Paper
are and will be correctly stated in all material respects and in accordance with
GAAP in all records of the Obligors relating thereto and in all invoices and
reports with respect thereto furnished to the Collateral Agent by the Obligors
from time to time.


3.9.     Filing Requirements with respect to Patents and Trademarks. The
Obligor's patents and trademarks are identified in Part A of Exhibit "B". The
Obligors shall cause filing statements to be filed with the US Patent and
Trademark Office within 60 days after the date hereof, perfecting the Collateral
Agent's' security interest in the Obligor's patents and trademarks.


3.10.     No Financing Statements. No financing statement describing all or any
portion of the Collateral which has not lapsed or been terminated naming any
Obligor as debtor has been filed in any jurisdiction except (i) financing
statements naming the Collateral Agent on behalf of the Banks and the
Noteholders as the secured party, (ii) financing statements described in Exhibit
"C" and (iii) as permitted by Section 4.1.6.


3.11.     Federal Employer Identification Number. Each Obligor's Federal
employer identification number is set forth in Exhibit A.
 
 
7

--------------------------------------------------------------------------------




3.12.     State Organization Number. Each Obligor's State organization number is
set forth in Exhibit A.
 
3.13     Deposit and Securities Accounts. Exhibit "E" sets forth a complete and
correct list of all of the Obligors' deposit accounts and all accounts in which
any securities owned by any Obligor are held, which in each case hold a balance
in cash or securities with a fair market value in excess of $100,000, and
listing, as to each such account, the depositary institution at which such
account is held, the type of account, the account number and the holder of such
account. The Company has complied with the terms of Section 4.6 and 4.7 with
respect to each such account.


ARTICLE IV
COVENANTS


From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated:


4.1.     General.


4.1.1.     Inspection. Each Obligor will permit the Collateral Agent, by its
representatives and agents (i) to inspect the Collateral, (ii) to examine and
make copies of the records of each Obligor relating to the Collateral and (iii)
to discuss the Collateral and the related records of each Obligor with, and to
be advised as to the same by, each Obligor's officers and employees (and, in the
case of any Receivable, with any person or entity which is or may be obligated
thereon), all at such reasonable times and intervals as the Collateral Agent may
determine, and all at each Obligor's expense.


4.1.2.     Taxes. Each Obligor will pay when due all material taxes, assessments
and governmental charges and levies upon the Collateral, except those which are
being contested in good faith by appropriate proceedings and with respect to
which no Lien exists.


4.1.3.     Records and Reports; Notification of Default. Each Obligor will
maintain materially complete and accurate books and records with respect to the
Collateral, and furnish to the Collateral Agent, such reports relating to the
Collateral as the Collateral Agent shall from time to time request. Each Obligor
will give prompt notice in writing to the Collateral Agent and the Banks of the
occurrence of any Default or Unmatured Default and of any other development,
financial or otherwise, which might materially and adversely affect the
Collateral.
 
          4.1.4.     Authorization to File Financing Statements; Defense of
Title. Each Obligor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any initial financing statements and amendments
thereto relating to the security interests granted hereunder. Each Obligor will
take any and all actions reasonably necessary to defend title to the Collateral
against all persons and to defend the security interest of the Collateral Agent,
on behalf of the Banks and the Noteholders, in the Collateral and the priority
thereof against any Lien not expressly permitted hereunder.
 
 
8

--------------------------------------------------------------------------------




4.1.5.     Disposition of Collateral. No Obligor will sell, lease or otherwise
dispose of the Collateral except (i) prior to the occurrence of a Default or
Unmatured Default, dispositions that would not violate the Loan Agreement or the
Note Purchase Agreement, (ii) until such time following the occurrence of a
Default as any Obligor receives a notice from the Collateral Agent instructing
an Obligor to cease such transactions, sales or leases of Inventory in the
ordinary course of business, and (iii) until such time as an Obligor receives a
notice from the Collateral Agent pursuant to Article VII, proceeds of Inventory
and Accounts collected in the ordinary course of business.


4.1.6.     Liens. No Obligor will create, incur, or suffer to exist any Lien on
the Collateral except (i) the security interest created by this Security
Agreement, (ii) existing Liens described in Exhibit "E" and (iii) other Liens
permitted pursuant to both Section 7.4 of the Loan Agreement and Section 10.4 of
the Note Purchase Agreement.


4.1.7.      Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. So that the perfection of the security interest granted to
Collateral Agent shall remain perfected, each Obligor will:



(a)  
 preserve its existence as a corporation and not, in one transaction or a series
of related transactions, merge into or consolidate with any other entity, or
sell all or substantially all of its assets;




(b)  
not change its state of organization; and




(c)  
not (i) change its name or taxpayer identification number or (ii) change its
mailing address,




 
unless the Obligors shall have given the Collateral Agent at least
contemporaneous written notice of such event or occurrence. Failure of an
Obligor to give timely written notice as required by this Section shall not be a
Default hereunder unless, as result of such failure, the Collateral Agent shall
no longer have a perfected, first priority security interest in such Obligor's
Collateral.



4.1.8.     Other Financing Statements. No Obligor will sign or authorize the
signing on its behalf or the filing of any financing statement naming it as
debtor covering all or any portion of the Collateral, except as permitted by
Section 4.1.6.


4.1.9.     Collateral Locations. The material (as defined in Section 3.6)
Equipment and Inventory will be kept at those locations listed on Exhibit A and
Exhibit B.


4.2.     Receivables.


4.2.1.     Certain Agreements on Receivables. No Obligor will make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of a Default, the
Obligors may reduce the amount of Accounts arising from the
 
 
9

--------------------------------------------------------------------------------


sale of Inventory in accordance with their present policies (including the
Obligors' present policies with respect to counterparties on Receivables that
are in bankruptcy) and in the ordinary course of business .


4.2.2.     Collection of Receivables. Except as otherwise provided in this
Security Agreement, each Obligor will collect and enforce, at each Obligor's
sole expense, all material amounts due or hereafter due to each Obligor under
the Receivables.


4.2.3.     Delivery of Invoices. Each Obligor will deliver to the Collateral
Agent immediately upon its request after the occurrence of a Default duplicate
invoices with respect to each Account bearing such language of assignment as the
Collateral Agent shall specify.


4.2.4.     Instructions to Account Debtors; Transfer of Payments to Control
Accounts. Each Obligor will promptly after the date hereof (a) direct all
Account debtors to make any and all payments on Accounts directly to a Deposit
Account subject to a control agreement described in Section 4.6 (to the extent
any such payments are being directed to any other account) and (b) cause any
such payments received in any other Deposit Account (or otherwise received by
any Obligor) to be transferred forthwith to a Deposit Account subject to such a
control agreement.


4.3.     Inventory and Equipment.


4.3.1.     Maintenance of Inventory and Equipment. Each Obligor will do all
things necessary to maintain, preserve, protect and keep the Inventory and the
Equipment in good repair and working and saleable condition, consistent with the
Obligor's past practices regarding maintenance of Inventory and Equipment.


4.3.2.     Insurance. (a) Each Obligor will (i) maintain fire and extended
coverage insurance on the Collateral which is tangible, real or personal
property containing a lender's loss payable clause in favor of the Collateral
Agent, on behalf of the Banks and the Noteholders, and providing that said
insurance will not be terminated except after at least 30 days' written notice
from the insurance company to the Collateral Agent, (ii) maintain such other
insurance on the Collateral for the benefit of the Collateral Agent as the
Collateral Agent shall from time to time request, (iii) furnish to the
Collateral Agent upon the request of the Collateral Agent from time to time the
originals of all policies of insurance on the Collateral and certificates with
respect to such insurance and (iv) maintain general liability insurance naming
the Collateral Agent, on behalf of the Banks and the Noteholders, as an
additional insured.


(b)     The proceeds of any casualty insurance in respect of any casualty loss
of any of the Collateral shall, subject to the rights, if any, of other parties
with an interest having priority in the property covered thereby, (a) so long as
no Unmatured Default or Default has occurred and is continuing and to the extent
that the amount of such proceeds is less than $1,000,000, be disbursed to the
Obligor suffering such loss for direct application by such Obligor solely to the
repair or replacement of such Obligor's property so damaged or destroyed and (b)
in all other circumstances, be held by the Collateral Agent as cash collateral
for the Obligations. The Collateral Agent may, at its sole option (as directed
by the Requisite Creditors under the
 
 
10

--------------------------------------------------------------------------------


Collateral Sharing Agreement), disburse from time to time all or any part of
such proceeds so held as cash collateral, upon such terms and conditions as the
Collateral Agent may reasonably prescribe, for direct application by the Obligor
suffering such loss solely to the repair or replacement of such Obligor's
property so damaged or destroyed, or the Collateral Agent may apply all or any
part of such proceeds to the Obligations in accordance with the terms of the
Collateral Sharing Agreement.
 
4.4.     Instruments, Chattel Paper, Documents and Pledged Deposits. Each
Obligor will (i) if it shall now or at any time hereafter hold or acquire any
promissory notes or tangible Chattel Paper with an aggregate book value
exceeding $100,000, promptly notify the Collateral Agent of such fact and
forthwith endorse, assign and deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time specify, (ii) deliver to the
Collateral Agent such Pledged Deposits which are evidenced by certificates
included in the Collateral endorsed in blank, marked with such legends and
assigned as the Collateral Agent shall specify, and (iii) upon the Collateral
Agent's request, after the occurrence and during the continuance of a Default,
deliver to the Collateral Agent (and thereafter hold in trust for the Collateral
Agent upon receipt and immediately deliver to the Collateral Agent) any Document
evidencing or constituting Collateral.


4.5.     Pledged Deposits. No Obligor will withdraw all or any portion of any
Pledged Deposit or fail to rollover said Pledged Deposit without the prior
written consent of the Collateral Agent.


4.6.     Deposit Accounts. Each Obligor will (i) promptly inform the Collateral
Agent in writing at any time that a Deposit Account in which it has an interest
holds cash or securities with a fair market value in excess of $100,000 that is
not the subject of a control agreement of the type described in this Section
4.6, (ii) upon the Collateral Agent's request, cause each bank or other
financial institution in which it maintains (a) such a Deposit Account to enter
into a control agreement with the Collateral Agent, in form and substance
satisfactory to the Collateral Agent in order to give the Collateral Agent
Control of the Deposit Account or (b) other deposits (general or special, time
or demand, provisional or final) with any bank or other financial institution
holding cash or securities with a fair market value in excess of $100,000 to be
notified of the security interest granted to the Collateral Agent hereunder and
cause each such bank or other financial institution to acknowledge such
notification in writing, and (iii) upon the Collateral Agent's request after the
occurrence and during the continuance of a Default, deliver to each such bank or
other financial institution a letter, in form and substance acceptable to the
Collateral Agent, transferring ownership of each Deposit Account to the
Collateral Agent or transferring dominion and control over each such other
deposit to the Collateral Agent until such time as no Default exists. In the
case of deposits maintained with Banks, the terms of such letter shall be
subject to the provisions of the Loan Agreement regarding setoffs.


4.7.     Investment Property. If any Obligor shall, now or at any time
hereafter, hold or acquire any certificated securities (other than any equity
interest in any of its Subsidiaries), such Obligor shall forthwith endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time specify. If any securities (other than any equity
interest in any Subsidiary of the Borrower or any Guarantor) now or hereafter
acquired by any Obligor are uncertificated and are issued to any Obligor or its
nominee directly by the issuer thereof, the Company shall immediately notify the
Collateral Agent
 
 
11

--------------------------------------------------------------------------------


 
thereof and, at the Collateral Agent's request and option, pursuant to an
agreement in form and substance satisfactory to the Collateral Agent, either (a)
cause the issuer to agree to comply without further consent of such Obligor or
such nominee, at any time with instructions from the Collateral Agent as to such
securities, or (b) arrange for the Collateral Agent to become the registered
owner of the securities. If any securities, whether certificated or
uncertificated, or other investment property now or hereafter acquired by such
Obligor with a fair market value of greater than $100,000 are held by such
Obligor or its nominee through a securities intermediary or commodity
intermediary, such Obligor shall immediately notify the Collateral Agent thereof
in writing and, at the Collateral Agent's request and option, pursuant to an
agreement in form and substance satisfactory to the Collateral Agent, either (i)
cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply, in each case without further consent of such
Obligor or such nominee, at any time with entitlement orders or other
instructions from the Collateral Agent to such securities intermediary as to
such securities or other investment property, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Collateral Agent to such commodity intermediary, or (ii) in the case of
financial assets or other investment property held through a securities
intermediary, arrange for the Collateral Agent to become the entitlement holder
with respect to such investment property, with such Obligor being permitted,
only with the consent of the Collateral Agent, to exercise rights to withdraw or
otherwise deal with such investment property. The Collateral Agent agrees with
the Obligors that the Collateral Agent shall not give any such entitlement
orders or instructions or directions to any such issuer, securities intermediary
or commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by the Obligors, unless a Default has occurred
and is continuing, or, after giving effect to any such investment and withdrawal
rights not otherwise permitted by the Creditor Documents, would occur. The
provisions of this paragraph shall not apply to any financial assets credited to
a securities account for which the Collateral Agent is the securities
intermediary. Nothing in this paragraph or in this Agreement shall limit the
obligations of any Obligor party to the Pledge Agreement under the terms of such
agreement or the obligations of any Obligor under any agreement that it may
hereafter enter into in which such Obligor pledges to the Collateral Agent, as
security for the Obligations, such Obligor's equity interests in any of its
Subsidiaries.


4.8.     Collateral in the Possession of a Bailee. If any Collateral with a fair
market value of greater than $100,000 is, now or at any time hereafter, in the
possession of a bailee, the Obligor owning such Collateral shall promptly notify
the Collateral Agent thereof and, at the Collateral Agent's request and option,
shall promptly obtain an acknowledgement from the bailee, in form and substance
satisfactory to the Collateral Agent, that the bailee holds such Collateral for
the benefit of the Collateral Agent and such bailee's agreement to comply,
without further consent of such Obligor, at any time with instructions of the
Collateral Agent as to such Collateral. The Collateral Agent agrees with the
Obligors that the Collateral Agent shall not give any such instructions unless a
Default has occurred and is continuing or would occur after taking into account
any action by such Obligors with respect to the bailee.


4.9.     Electronic Chattel Paper, Electronic Documents and Transferable
Records. If any Obligor, now or at any time hereafter, holds or acquires an
interest in any electronic chattel paper, any electronic document or any
"transferable record," as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Obligor shall promptly notify the
 
 
12

--------------------------------------------------------------------------------


 
Collateral Agent thereof and, at the request and option of the Collateral Agent,
shall take such action as the Collateral Agent may reasonably request to vest in
the Collateral Agent control, under §9-105 of the Kentucky UCC or any other
relevant jurisdiction, of such electronic chattel paper, control, under Section
201 of the federal Electronic Signatures in Global and National Commerce Act or,
as the case may be, §16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record.


4.10.     Commercial Tort Claims. If any Obligor shall, now or at any time
hereafter, hold or acquire a commercial tort claim where the stated amount of
such claim is in excess of $100,000, such Obligor shall immediately notify the
Collateral Agent in a writing signed by such Obligor of the particulars thereof
and grant to the Collateral Agent in such writing a security interest therein
and in the proceeds thereof, all upon the terms of this Agreement, with such
writing to be in form and substance satisfactory to the Collateral Agent.


4.11     Letter-of-Credit Rights. Each Obligor will upon the Collateral Agent's
request, cause each issuer of a letter of credit, to consent to the assignment
of proceeds of the letter of credit in order to give the Collateral Agent
Control of the letter-of-credit rights to such letter of credit.


4.12     Federal, State or Municipal Claims. Each Obligor will notify the
Collateral Agent of any Collateral which constitutes a claim against the United
States government or any state or local government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal, state or
municipal law.


4.13.     Other Actions as to any and all Collateral. Each Obligor further
agrees, upon the request of the Collateral Agent and at the Collateral Agent's
option, to take any and all other actions as the Collateral Agent may determine
to be necessary or useful for the attachment, perfection and first priority of,
and the ability of the Collateral Agent to enforce, the Collateral Agent's
security interest in any and all of the Collateral, including (a) executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the Uniform Commercial Code of any relevant jurisdiction,
to the extent, if any, that the Company's signature thereon is required
therefor, (b) causing the Collateral Agent's name to be noted as secured party
on any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Collateral Agent to
enforce, the Collateral Agent's security interest in such Collateral, (c)
complying with any provision of any statute, regulation or treaty of the United
States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Collateral Agent to
enforce, the Collateral Agent's security interest in such Collateral, (d)
obtaining governmental and other third party waivers, consents and approvals, in
form and substance satisfactory to the Collateral Agent, including any consent
of any licensor, lessor or other person obligated on Collateral, (e) obtaining
waivers from mortgagees, warehousemen, bailees and landlords with respect to any
locations holding Collateral with a net book value in excess of $1,000,000, in
form and substance satisfactory to the Collateral Agent and (f) taking all
actions under any earlier versions of the Uniform Commercial Code or under any
other law, as reasonably determined by the Collateral Agent to be applicable in
any relevant Uniform Commercial Code or other jurisdiction, including any
foreign jurisdiction.
 
 
13

--------------------------------------------------------------------------------








ARTICLE V
DEFAULT


5.1.     The occurrence of any one or more of the following events shall
constitute a Default:


5.1.1.     Any representation or warranty made by or on behalf of an Obligor
under or in connection with this Security Agreement shall be materially false as
of the date on which made.


5.1.2.     The breach by any Obligor of any of the terms or provisions of
Article IV or Article VII.


5.1.3.     The breach by any Obligor (other than a breach which constitutes a
Default under Section 5.1.1 or 5.1.2) of any of the terms or provisions of this
Security Agreement which is not remedied within 10 days after the giving of
written notice to such Obligor by the Collateral Agent.


5.1.4.     Any material portion of the Collateral shall be transferred or
otherwise disposed of, either voluntarily or involuntarily, in any manner not
permitted by Section 4.1.5 or 8.9 or shall be lost, stolen, damaged or
destroyed.


5.1.5.     Any Obligation shall not be paid when due, whether at stated
maturity, upon acceleration, or otherwise.


5.1.6.     The occurrence of any "Default" under, and as defined in, the
Collateral Sharing Agreement.
 
5.2.     Acceleration and Remedies. Upon the acceleration of any of the
Obligations, such Obligations (including, to the extent provided for under the
Rate Management Transactions, the Rate Management Obligations) shall immediately
become due and payable without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived, and the Collateral Agent may,
with the concurrence or at the direction of the Requisite Creditors, exercise
any or all of the following rights and remedies:


5.2.1.    Those rights and remedies provided in this Security Agreement and any
other Collateral Document, provided that this Section 5.2.1 shall not be
understood to limit any rights or remedies available to the Collateral Agent,
the Banks or the Noteholders prior to a Default.


5.2.2.    Those rights and remedies available to a secured party under the
Kentucky UCC (whether or not the Kentucky UCC applies to the affected
Collateral) or under any other applicable law (including, without limitation,
any law governing the exercise of a bank's right of setoff or bankers' lien)
when a debtor is in default under a security agreement.


5.2.3.    Without notice except as specifically provided in Section 8.1 or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, for cash, on credit or for
 
 
14

--------------------------------------------------------------------------------


future delivery, and upon such other terms as the Collateral Agent (as
instructed by the Requisite Creditors) may deem commercially reasonable.


The Collateral Agent, on behalf of the secured parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.


If, after the Creditor Documents have terminated by their terms and all of the
Obligations have been paid in full, there remain Rate Management Obligations
outstanding, the Requisite Creditors may exercise the remedies provided in this
Section 5.2 upon the occurrence of any event which would allow or require the
termination or acceleration of any Rate Management Obligations pursuant to the
terms of the agreement governing any Rate Management Transaction.


5.3.     Debtor's Obligations Upon Default. Upon the request of the Collateral
Agent after the occurrence of a Default, the Obligors will:


5.3.1.     Assembly of Collateral. Assemble and make available to the Collateral
Agent the Collateral and all records relating thereto at any place or places
specified by the Collateral Agent.


5.3.2.     Secured Party Access. Permit the Collateral Agent, by the Collateral
Agent's representatives and agents, to enter any premises where all or any part
of the Collateral, or the books and records relating thereto, or both, are
located, to take possession of all or any part of the Collateral and to remove
all or any part of the Collateral.


5.4.     License. The Collateral Agent is hereby granted a license or other
right to use, following the occurrence and during the continuance of a Default,
without charge, each Obligor's labels, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, following the occurrence and during the continuance of a
Default, each Obligor's rights under all licenses and all franchise agreements
shall inure to the Collateral Agent's benefit. In addition, each Obligor hereby
irrevocably agrees that the Collateral Agent may, following the occurrence and
during the continuance of a Default, sell any of each Obligor's Inventory
directly to any person, including without limitation persons who have previously
purchased each Obligor's Inventory from such Obligor and in connection with any
such sale or other enforcement of the Collateral Agent's rights under this
Agreement, may sell Inventory which bears any trademark owned by or licensed to
any Obligor and any Inventory that is covered by any copyright owned by or
licensed to any Obligor and the Collateral Agent may finish any work in process
and affix any trademark owned by or licensed to any Obligor and sell such
Inventory as provided herein.
 
ARTICLE VI
WAIVERS, AMENDMENTS AND REMEDIES
 
 
15

--------------------------------------------------------------------------------


    No delay or omission of the Collateral Agent, the Banks or the Noteholders
to exercise any right or remedy granted under this Security Agreement shall
impair such right or remedy or be construed to be a waiver of any Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Collateral Agent with the concurrence or
at the direction of the Requisite Creditors required under the Collateral
Sharing Agreement and then only to the extent in such writing specifically set
forth. All rights and remedies contained in this Security Agreement or by law
afforded shall be cumulative and all shall be available to the Collateral Agent,
the Banks and the Noteholders until the Obligations have been paid in full.
 
ARTICLE VII
PROCEEDS; COLLECTION OF RECEIVABLES


7.1.     Lockboxes. Upon request of the Collateral Agent after the occurrence of
a Default or Unmatured Default, each Obligor shall execute and deliver to the
Collateral Agent irrevocable lockbox agreements in the form provided by or
otherwise acceptable to the Collateral Agent, which agreements shall be
accompanied by an acknowledgment by the bank where the lockbox is located of the
Lien of the Collateral Agent granted hereunder and of irrevocable instructions
to wire all amounts collected therein to a special collateral account at the
Collateral Agent.


7.2.     Collection of Receivables. The Collateral Agent may at any time in its
sole discretion, by giving the Obligors written notice, elect to require that
the Receivables be paid directly to the Collateral Agent for the benefit of the
Banks and the Noteholders. In such event, the Obligors shall, and shall permit
the Collateral Agent to, promptly notify the account debtors or obligors under
the Receivables of the interests of the Banks and Noteholders therein and direct
such account debtors or obligors to make payment of all amounts then or
thereafter due under the Receivables directly to the Collateral Agent. Upon
receipt of any such notice from the Collateral Agent, the Obligors shall
thereafter hold in trust for the Collateral Agent, on behalf of the Banks and
the Noteholders, all amounts and proceeds received by it with respect to the
Receivables and immediately and at all times thereafter deliver to the
Collateral Agent all such amounts and proceeds in the same form as so received,
whether by cash, check, draft or otherwise, with any necessary endorsements. The
Collateral Agent shall hold and apply funds so received as provided by the terms
of Sections 7.3 and 7.4.


7.3.     Special Collateral Account. The Collateral Agent may require all cash
proceeds of the Collateral to be deposited in a special non-interest bearing
cash collateral account with the Collateral Agent and held there as security for
the Obligations. Each Obligor shall have no control whatsoever over said cash
collateral account. If no Default or Unmatured Default has occurred or is
continuing, the Collateral Agent shall upon the direction of the Requisite
Creditors from time to time deposit the collected balances in said cash
collateral account into the Borrower's general operating account with the
Collateral Agent. If any Default or Unmatured Default has occurred and is
continuing, the Collateral Agent may (and shall, at the direction of the
Requisite Creditors), from time to time, apply the collected balances in said
cash collateral account to the payment of the Obligations whether or not the
Obligations shall then be due.
 
 
16

--------------------------------------------------------------------------------


 
 
7.4.     Application of Proceeds. The proceeds of the Collateral shall be
applied by the Collateral Agent to payment of the Obligations as provided in the
Collateral Sharing Agreement.


ARTICLE VIII
GENERAL PROVISIONS


8.1.     Notice of Disposition of Collateral; Condition of Collateral. Each
Obligor hereby waives notice of the time and place of any public sale or the
time after which any private sale or other disposition of all or any part of the
Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Obligors, addressed as set forth in Article IX, at least ten days prior to (i)
the date of any such public sale or (ii) the time after which any such private
sale or other disposition may be made. Collateral Agent shall have no obligation
to clean-up or otherwise prepare the Collateral for sale.


8.2.     Compromises and Collection of Collateral. Each Obligor and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, the Obligors agree that
the Collateral Agent may at any time and from time to time, if a Default has
occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its sole discretion shall determine or abandon any Receivable, and any such
action by the Collateral Agent shall be commercially reasonable so long as the
Collateral Agent acts in good faith based on information known to it at the time
it takes any such action.


8.3.     Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which the Obligors have agreed to perform or pay in this Security Agreement and
the Obligors shall reimburse the Collateral Agent for any amounts paid by the
Collateral Agent pursuant to this Section 8.3. Each Obligor's obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be a
Obligation payable on demand.


8.4.     Authorization for Secured Party to Take Certain Action. Each Obligor
irrevocably authorizes the Collateral Agent at any time and from time to time in
the sole discretion of the Collateral Agent and appoints the Collateral Agent as
its attorney in fact (i) to execute on behalf of such Obligor as debtor and to
file financing statements necessary or desirable in the Collateral Agent's sole
discretion to perfect and to maintain the perfection and priority of the
Collateral Agent's security interest in the Collateral, (ii) to indorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Collateral as a financing statement and to file
any other financing statement or amendment of a financing statement (which does
not add new collateral or add a debtor) in such offices as the Collateral Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Collateral Agent's security interest in the
Collateral, (iv) subject to the terms of Section 4.1.5, to enforce payment of
the Receivables in the name of the Collateral Agent or
 
 
17

--------------------------------------------------------------------------------


 
the Obligor, (v) to apply the proceeds of any Collateral received by the
Collateral Agent to the Obligations as provided in Article VII and (vi) to
discharge past due taxes, assessments, charges, fees or Liens on the Collateral
(except for such Liens as are specifically permitted hereunder), and the
Obligors agree to reimburse the Collateral Agent on demand for any payment made
or any expense incurred by the Collateral Agent in connection therewith,
provided that this authorization shall not relieve the Obligors of any of their
obligations under this Security Agreement or under the Loan Agreement.


8.5.     Suretyship Waivers. Each Obligor waives demand, notice, protest, notice
of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. With respect to both the
Obligations and the Collateral, each Obligor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Collateral Agent may deem advisable. The Collateral
Agent shall have no duty as to the collection or protection of the Collateral or
any income therefrom, the preservation of rights against prior parties, or the
preservation of any rights pertaining thereto beyond, with respect to the safe
custody thereof, to deal with such Collateral in the same manner as the
Collateral Agent deals with similar property for its own account. Each Obligor
further waives any and all other suretyship defenses.


8.6.     Marshaling. Neither the Collateral Agent nor any Bank nor any
Noteholder shall be required to marshal any present or future collateral
security (including but not limited to the Collateral) for, or other assurances
of payment of, the Obligations or any of them or to resort to such collateral
security or other assurances of payment in any particular order, and all of the
rights and remedies of the Collateral Agent or any Bank or Noteholder hereunder
and of the Collateral Agent or any Bank or Noteholder in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights and remedies, however existing or arising. To the
extent that it lawfully may, each Obligor hereby agrees that it will not invoke
any law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Collateral Agent's rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Obligor hereby irrevocably waives the
benefits of all such laws.


8.7.     Specific Performance of Certain Covenants. Each Obligor acknowledges
and agrees that a breach of any of the covenants contained in Sections 4.1.5,
4.1.6, 4.4, 5.3, or 8.7 or in Article VII will cause irreparable injury to the
Collateral Agent, the Banks and the Noteholders, that the Collateral Agent, the
Banks and the Noteholders have no adequate remedy at law in respect of such
breaches and therefore agrees, without limiting the right of the Collateral
Agent, the Banks or the Noteholders to seek and obtain specific performance of
other obligations of the Obligors contained in this Security Agreement, that the
covenants of the Obligors contained in the Sections referred to in this Section
8.5 shall be specifically enforceable against the Obligors.
 
 
18

--------------------------------------------------------------------------------


        


8.8.     Use and Possession of Certain Premises. Upon the occurrence of a
Default, the Collateral Agent shall be entitled to occupy and use any premises
owned or leased by the Obligors where any of the Collateral or any records
relating to the Collateral are located until the Obligations are paid or the
Collateral is removed therefrom, whichever first occurs, without any obligation
to pay the Obligors for such use and occupancy.


8.9.     Dispositions Not Authorized. Each Obligor is not authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1.5 and
notwithstanding any course of dealing between the Obligors and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1.5) shall
be binding upon the Collateral Agent or the Banks or the Noteholders unless such
authorization is in writing signed by the Collateral Agent with the consent or
at the direction of the Requisite Creditors.


8.10.    Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Obligors, the
Collateral Agent, the Banks and the Noteholders and their respective successors
and assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Obligors shall not have the right to assign their
rights or delegate their obligations under this Security Agreement or any
interest herein, without the prior written consent of the Collateral Agent.


8.11.    Survival of Representations. All representations and warranties of the
Obligors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.


8.12.    Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Obligors, together with interest and penalties, if any.
Each Obligor shall reimburse the Collateral Agent for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys', auditors' and
accountants' fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Collateral Agent) paid or incurred
by the Collateral Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by the
Obligors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Obligors.


8.13.     Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.


8.14.     Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Obligations
outstanding) until (i) the other Creditor Documents have been terminated
(pursuant to their express terms or otherwise) and (ii) all of the Obligations
have been indefeasibly paid and performed in full and no commitments of the
Collateral Agent, the Banks or the Noteholders which would give rise to any
Obligations are outstanding.
 
 
19

--------------------------------------------------------------------------------




8.15.     Entire Agreement. This Security Agreement embodies the entire
agreement and understanding between the Obligors and the Collateral Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Obligors and the Collateral Agent relating to the
Collateral.


8.16.     CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE COMMONWEALTH OF KENTUCKY, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.
 
8.17.     Indemnity. Each Obligor hereby agrees to indemnify the Collateral
Agent, the Banks and the Noteholders, and their respective successors, assigns,
agents and employees, from and against any and all liabilities, damages,
penalties, suits, costs, and expenses of any kind and nature (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Collateral Agent or any Bank or Noteholder is a party thereto) imposed on,
incurred by or asserted against the Collateral Agent, the Banks or the
Noteholders, or their respective successors, assigns, agents and employees, in
any way relating to or arising out of this Security Agreement, or the
manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Collateral Agent, the Banks, the Noteholders or the
Obligors, and any claim for patent, trademark or copyright infringement).


8.18.     Impact of Applicable Laws upon Rights of the Collateral Agent, the
Banks, the Noteholders and the Obligors with respect to Collateral. The
Collateral Agent and the Obligors agree that the respective rights of the
Obligors, the Collateral Agent, the Banks and the Noteholders with respect to
the Collateral are at all times subject to any limitations of applicable federal
or state laws (including laws related to national security) with respect to such
Collateral.
 
ARTICLE IX
NOTICES


9.1.     Sending Notices. All notices and other communications hereunder shall
be in writing and shall be delivered or mailed by first class mail, postage
prepaid, at the respective addresses set forth below, or at such other address
as shall have been furnished in writing by any Person described above to the
party required to give notice hereunder:


The Collateral Agent:     JPMORGAN CHASE BANK, N.A.
                416 West Jefferson Street
                Louisville, Kentucky 40202
                Attn: J. Duffy Baker, Senior Vice President
 
The Borrower and       SYPRIS SOLUTIONS, INC.
the other Obligors:       101 Bullitt Lane, Suite 450
                 Louisville, Kentucky 40222
                Attn: President
 
 
 
20

--------------------------------------------------------------------------------




SYPRIS TEST & MEASUREMENT, INC.
6120 Hanging Moss Road
Orlando, Florida 32807
Attention: President


SYPRIS TECHNOLOGIES, INC.
101 Bullitt Lane, Suite 450
Louisville, Kentucky 40222
Attention: President


SYPRIS ELECTRONICS, LLC
10901 Malcolm McKinley Drive
Tampa, Florida 33612
Attention: President


SYPRIS DATA SYSTEMS, INC.
160 E. Via Verde
San Dimas, California 91773
Attention: President


SYPRIS TECHNOLOGIES MARION, LLC
1550 Marion Agosta Road
Marion, Ohio 43302
Attn: President


SYPRIS TECHNOLOGIES KENTON, INC.
13267 State Route 68 South
Kenton, Ohio 43326
Attention: President
 

 
21

--------------------------------------------------------------------------------



SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC
101 Bullitt Lane, Suite 450
Louisville, Kentucky 40222
Attention: President


9.2.     Change in Address for Notices. Each of the Obligors and the Collateral
Agent may change the address for service of notice upon it by a notice in
writing to the other parties.


ARTICLE X
THE COLLATERAL AGENT 


JP Morgan Chase Bank, N.A. has been appointed Collateral Agent for the Banks and
the Noteholders pursuant to the Collateral Sharing Agreement. It is expressly
understood and agreed by the parties to this Security Agreement that any
authority conferred upon the Collateral Agent hereunder is subject to the terms
of the delegation of authority made by the Banks and the Noteholders to the
Collateral Agent pursuant to the Collateral Sharing Agreement, and that the
Collateral Agent has agreed to act (and any successor Collateral Agent shall
act) as such hereunder only on the express conditions contained in the
Collateral Sharing Agreement. Any successor Collateral Agent appointed pursuant
to the Collateral Sharing Agreement shall be entitled to all the rights,
interests and benefits of the Collateral Agent hereunder.


IN WITNESS WHEREOF, the Collateral Agent, the Borrower and the Guarantors have
executed this Security Agreement as of the date first above written.




JP MORGAN CHASE BANK, N.A.,
as Collateral Agent


By:  /s/ J. Duffy Baker                                

Title:____SVP___________________ 




SYPRIS SOLUTIONS, INC.
the Borrower 
 
                                By:  /s/ Anthony C.
Allen                                
                    Title:  Vice President & Treasurer
 
 
22

--------------------------------------------------------------------------------






SYPRIS TEST & MEASUREMENT, INC.,
a Guarantor


By _/s/ Anthony C. Allen                           
    Anthony C. Allen
    Assistant Secretary




SYPRIS TECHNOLOGIES, INC.
a Guarantor




By  /s/ Anthony C. Allen                 
Anthony C. Allen
      Assistant Secretary




SYPRIS ELECTRONICS, LLC,
a Guarantor




By  /s/ Anthony C. Allen                           
Anthony C. Allen
      Assistant Secretary


SYPRIS DATA SYSTEMS, INC.,
a Guarantor


By /s/ Anthony C. Allen                               
Anthony C. Allen
        Assistant Secretary




SYPRIS TECHNOLOGIES MARION, LLC,
a Guarantor


By    /s/ Anthony C. Allen                        
Anthony C. Allen
      Assistant Secretary
 
 
23

--------------------------------------------------------------------------------






SYPRIS TECHNOLOGIES KENTON, INC.
a Guarantor


By   /s/ Anthony C. Allen                           
Anthony C. Allen
Assistant Secretary




SYPRIS TECHNOLOGIES MEXICAN HOLDINGS, LLC,
a Guarantor


By   /s/ Anthony C. Allen                                   
Anthony C. Allen
                                    Assistant Secretary

 
24

--------------------------------------------------------------------------------



 